DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are cancelled. Claims 16-28 are new. Claims 16-28 have been examined and rejected.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. 	Claim 27 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim 27 recites "A computer program comprising program code instructions executable by a processor for implementing the steps of a method according to claim 22". The broadest reasonable interpretation of such recited " A computer program code instructions " is computer software. The claim is rejected for being geared towards software per se without the accompanying claimed hardware. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 16-28 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Dong et al. (U.S. PGPub 2017/0155738).
As per claims 16, 22, 27 and 28								Dong teaches a forwarder device configured for use in a network, the Forwarder device comprising: at least one communication interface configured to: receive a first request for data from a Consumer device or a second Forwarder device, the first request comprising an identifier of requested data and a condition (Dong see para 0042, 0045, 0046, 0062 402A, when an NDN router 100 receives an interest with contextual requirements (includes conditions), the actions taken by the NDN router 100 include checking the CS 305 to determine whether matching content exists at 404A, Client 1 (605) sends an Interest with the content name ("movie.Frozen") and contextual requirement (condition, Size<200 MB) to the attached router 1 (607));				send a second request for the data to a Producer device or a third Forwarder device in the network, the second request comprising at least the identifier of the data (Dong see para 0051-0056, 0062, 0063, server 1 (613) replies with the content data, and piggybacks the contextual information of the content (200 MB<Size<600 MB, which indicates all the sizes that the server 1 (613) is able to provide for the content "movie. Frozen") along with the original contextual requirement of the returned content (i.e., Size<200 MB) );						
receive data corresponding to the requested data from the Producer device or the third Forwarder device(Dong see para 0032, 0057, 0063, a router receiving a Data message in accordance with figs. 1 and 2, when the Interest with the contextual 
and send the received data to the Consumer device or the second Forwarder device (Dong see para 0058, 0059, 0063, the Data message is forwarded to the original (originating) incoming face(s) of the Interest(s) at 516, the NDN router 100 carries out the remaining processes (504, 510, 512 and 506));
and at least one hardware processor configured to: instruct the at least one communication interface to send the received data to the Consumer device only in case the received data satisfy the condition (Dong see para 0058, 0059, 0063, at step508, the NDN router 100 compares the piggybacked contextual information of the returned data with the contextual information stored in the PIT 310 with the same content name, if a pending interest is stored in the PIT 310 with the same content name and matching contextual requirement at 514, then the Data message is forwarded to the original (originating) incoming face(s) of the Interest(s) at 516);
wherein the at least one hardware processor is further configured to determine if the received data satisfy the condition only in any of the following cases: the Forwarder device received the first request from the Consumer device; the Forwarder device sent the second request to the Producer device (Dong see para 0058, 0059, 0063, server 1 (613) determines, based on stored information, it can provide the content data with matching contextual information. The server 1 (613) replies with the content data, and piggybacks the contextual information of the content (i.e., 200 MB<Size<600 MB, which indicates all the sizes that the server 1 (613) is able to provide for the content "movie. 
As per claims 17 and 23
Dong teaches the forwarder device of claim 16, further comprising memory configured for storing received data, wherein the at least one hardware processor is further configured to retrieve the received data corresponding to the requested data from the memory if stored therein and to send the retrieved data to the Consumer device or the second Forwarder device only in case the retrieved data satisfy the condition (Dong see para 0037, 0047, 0060, 0065, client 2 (603) sends an Interest with the content name ("movie.Frozen") and contextual requirement (Size <300 MB) to the attached router 1 (607), the router 1 (607) finds a local cached copy, based on the FIB 315 that was updated after the client 1 (605) request, which satisfies the contextual requirement, and returns the copy to the client 2 (603)).  

As per claims 18 and 24
Dong teaches the forwarder device of claim 16, wherein the at least one hardware processor is further configured to store the first request in the memory (Dong see para 0051, 0054, if a match is determined to exist at 418B by the NDN router 100, then the NDN router 100 forwards the Interest to the face 420B. Subsequently, the 

As per claims 19 
Dong teaches the forwarder device of claim 18, wherein the at least one hardware processor is further configured to associate the first request with a timer and to remove the first request from the memory upon expiry of the timer (Dong see para 0033, CS 110 may be used (in a storage or memory unit) to cache (for relatively short time) or store (for relatively longer time) content data).  

As per claims 20 and 25
Dong teaches the forwarder device of claim 16, wherein the second request further comprises the condition (Dong see para 0053, ) server 1 (613) replies with the content data, and piggybacks the contextual information of the content (i.e., 200 MB<Size<600 MB, which indicates all the sizes that the server 1 (613) is able to provide for the content "movie. Frozen") along with the original contextual requirement of the returned content (i.e., Size<200 MB).  

As per claims 21 and 26
Dong teaches the forwarder device of claim 16, wherein the at least one hardware processor is further configured to send to the Consumer device, in case the 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2009/0288163 which teaches a method for controlling the spread of interests and content in a content centric network;
U.S. PGPub 2014/0026113 which describes a method for mobile application communication system;
U.S. PGPub 2018/0324091 which describes a method for in network aggregation and distribution of conditional IOT data subscription in ICN;
U.S. PGPub 2020/0366725 which describes a method for delivering content conditionally in ICN;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457